     Case 2:18-cr-00283-MHT-KFP Document 372 Filed 05/07/21 Page 1 of 1



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )           CRIMINAL ACTION NO.
        v.                              )             2:18cr283-MHT
                                        )                  (WO)
ALICIA CHARELLE RILEY                   )

                                   ORDER

      Upon     consideration           of     the    probation      officer’s

petition for early termination of supervised release

(Doc.    371),    and    based    on        the   defendant’s       compliance

with all terms of supervised release, her completion of

20    months     of     her     36-month          term,    her   “successful

adjustment under supervision,” id., and the probation

officer’s representation that the government does not

oppose the petition, it is ORDERED that:

      (1) The petition is granted; and

      (2) Defendant           Alicia        Charelle      Riley’s    term   of

supervised release is terminated effective immediately

and she is discharged.

      DONE, this the 7th day of May, 2021.

                                          /s/ Myron H. Thompson____
                                       UNITED STATES DISTRICT JUDGE
